Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 7/30/2020 in which claims 21-30 were presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,833,032 B2. Although the claims at issue are not identical, they are not patentably distinct from each other they both are claiming substantially identical subject matter of a helmet having an upper shell, a lower layer and a visor, wherein the visor is movable in a closed and open configuration using plurality of magnets.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 21-23, 25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (U.S. Pub. No. 2012/0233747).

Regarding claim 21, Ko discloses a helmet (Fig. 1 identifier 110) comprising:
an upper-body (134, 136) comprising an upper outer shell (134);
a lower-body (148, 150) comprising an energy absorbing layer (150) (Para. 0130, lines 1-3) nested within the upper-body as shown in Fig. 2;
an opening (158) formed within a front portion of the helmet (See Fig. 2);
at least one first stopper element (132) encased within the upper body and adjacent the opening (158) (as shown in Fig. 2) (wherein the stopper (132) was considered as a first fastener because it catch or fasten the visor/shield (116) in an open and closed positions); and

Ko does not disclose at least one first and second magnets.
However, it is obvious to the ordinary skilled in the art to try different well-known fasteners such as magnets to obtain optimum configuration and to maximize comfort, durability and functionality of the device. It is noted that when the fasteners are modified the shield and the at least first magnet will be magnetically coupled to the at least one first magnet.

Regarding claim 22, Ko discloses a helmet wherein as modified the first fastener/magnet (132) comprises a surface that is substantially coplanar with a surface of the opening (158) as shown in Fig. 2.

Regarding claim 23, Ko discloses a helmet wherein as modified the first magnet (132) and the second magnet (170) are self-aligned with respect to each other such that the shield is capable to be magnetically coupled to the upper-body in direct alignment with eyes of a user as shown in Fig. 9.

Regarding claim 25, Ko discloses a helmet as modified further comprising:
a third fastener/magnet (130) mounted to the upper body above the opening for magnetic coupling with the second magnet when assembled (See Fig. 2) (above the first magnet (See Fig. 3)).

Regarding claims 27-28, Ko discloses a helmet wherein:
the upper body comprises PET (See Para. 0018); and
the lower-energy absorbing material (150) comprises EPS (Para. 0130).

Regarding claim 29, Ko discloses a helmet wherein the upper body and lower body are coupled together (See Fig. 4 when assembled).

Regarding claim 30, Ko discloses a helmet wherein the shield comprises a lens portion (See Fig. 3 identifier 116).

Allowable Subject Matter
Claims 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732